Arterburn, J.
This is an appeal by William J. Bruce, appellant, from the Vanderburgh Circuit Court upon the sustaining of the State’s motion to dismiss an appeal from a conviction of a misdemeanor in the city court of the city of Evansville, and also the overruling of appellant’s petition for a belated appeal from the city court conviction.
The record in this case shows that judgment was entered in the city court of the city of Evansville on the 14th day of August, and appellant was found guilty and sentenced to 180 days on the Indiana State Farm and his fine fixed at $100.00; that thereafter (within 15 days) on the 29th day of August, 1957, the transcript of the record of the case in the city court with all papers in connection therewith was filed in the Vanderburgh Circuit Court. On the 11th day of September, 1957, the State of Indiana filed a motion to dismiss said appeal on the ground that it was “not initiated within ten (10) days after the judgment in the City Court ...” On the 18th day of September, 1957, appellant filed his verified petition for a belated appeal, to which an answer was filed by the State on September 23rd. Thereafter the court overruled appellant’s petition for a belated appeal and sustained the motion to dismiss appellant’s appeal. From these rulings appellant appeals and assigns as errors each of the rulings.
Our disposition of the ruling on the motion to dismiss the appeal makes it unnecessary for us to discuss the ruling on the motion for a belated appeal.
The statute providing for appeals in cases such as this to the Circuit Court reads as follows:
*81“9-721 (2111). Appeals from, judgments of justices of peace, city courts and magistrates.— Any prisoner, against whom any punishment is adjudged by a justice of the peace, mayor or judge of a city court, municipal court or magistrates court, may appeal to the criminal court, and, if there be none, then to the circuit court of the county, within ten [10] days after such judgment. In case such prisoner, within such ten [10] days, enters into recognizance for his appearance at the current term of such court, if such court is in session, or at the next term of such court, if such court is in vacation, and causes to be filed in such court, within fifteen [15] days, all other papers, documents and transcripts necessary to complete his appeal, then such appeal shall stay all further proceedings on the judgment in the court below. Provided, that such prisoner may remain in jail on his sentence instead of furnishing a recognizance and such appeal without recognizance shall not stay the execution of the court below. [Acts 1905, ch. 169, §81, p. 584; 1927, ch. 132, §1, p. 411; 1945, ch. 234, §1, p. 1081.]” Burns’ 1956 Replacement, §9-721.
Prior to 1945 the above Act did not contain the following words which were added by the amendment of that year:
“Provided, that such prisoner may remain in jail on his sentence instead of furnishing a recognizance and such appeal without recognizance . shall not stay the execution of the court below.”
Before this amendment it was well settled that defendants were not entitled to appeal to the circuit courts or criminal courts other than by giving a recognizance within a ten-day period following the judgment and sentence. It was the purpose of the amendment to grant those unable to give bond an opportunity, nevertheless, to appeal by remaining in jail and serving the sentence pending the appeal. All the cases up to the 1945 amendment held that an appeal could be taken *82only by filing a recognizance within the ten-day period. State v. Johnson (1898), 21 Ind. App. 313, 52 N. E. 422.
We quote from State of Indiana v. Ketring (1935), 208 Ind. 424, 196 N. E. 332:
“If the defendant fails to enter into a recognizance within ten days after ‘punishment is adjudged’ against him, his appeal will be dismissed. An earlier statute provided that ‘any prisoner against whom any punishment is adjudged may appeal to’ Criminal or Circuit Court ‘within ten days after trial, on entering into recognizance for his appearance at the next term of such court, as in other cases; and such appeal shall stay all proceedings.’ Consistent with that statute it was held that ‘no appeal could be granted without first entering into the recognizance as is provided therein.’ Under that statute, ‘entering into recognizance’ within ten days was a condition precedent to taking an appeal; under the present statute, entering into a recognizance within ten days and causing all ‘papers, documents and transcripts’ to be filed within fifteen days are ‘necessary to complete his appeal.’ ”
In the case presented to us the appellant saw fit to take an appeal under the amended statute without giving a recognizance and without the necessity of filing one therefor within the ten-day period. The record shows, however, that he did file his transcript and papers within the fifteen-day period required for taking an appeal to the circuit court without bond. It therefore appears to us that he has complied with all the requirements of the statute necessary for the taking of an appeal where no bond or recognizance is given. The statute requires nothing more than that there “be filed in such court within fifteen [15] days, all other papers, documents and transcripts necessary to complete his appeal.”
*83*82There is in the statute no provision or requirement with reference to the giving of any notice of an appeal. *83There may be occasions when a defendant requests a transcript and there is a failure of the city court, justice of peace or municipal court to prepare the transcript as requested. In those cases, of course, it is necessary to show a demand or request as a basis for a mandate action. State ex rel. Ladd v. Walters (1928), 200 Ind. 235, 162 N. E. 444; State ex rel. Adams v. Hammitt (1939), 216 Ind. 237, 24 N. E. 2d 30.
The Walters case relied upon in the dissenting opinion is an action of mandate for a transcript. Of course, proof of a demand or a request is always necessary in that kind of an action and is not therefore in point as to the necessity of making a request or demand for an appeal from a city court to the circuit or criminal court. The statute on such appeals does not state that any oral or written demand is necessary to take an appeal; nor does the statute state what words would constitute a request or demand for an appeal — whether such a request may be made orally or in writing, whether the court must be in session at the time or the request may be made to a clerk for a transcript. All of these innumerable complications for which the statute makes no requirement would appear to us to lead to needless technicalities where the proceedings should be as simple as possible.
Where the transcript is furnished and filed within the fifteen-day period with the necessary papers, there is a full compliance with the terms of the statute. To entitle a defendant to appeal without the giving of a bond, no demand for an appeal needs to be shown. The practice before justices of the peace and city courts should be as free of technicalities as possible consistent with the fact that frequently defendants are not represented by attorneys.
*84The ten-day period fixed by the statute prior to 1945 was plainly for the purpose of fixing the time within which the recognizance bond had to be filed. When the amendment was made in 1945 permitting appeals without the giving of such bond, the ten-day limitation had no application to appeals taken without giving bond and served no purpose where only a transcript was required to be filed within a fifteen-day period. The trial court erred in sustaining the motion of the State to dismiss the appeal.
This cause is remanded with direction to the trial court to overrule the motion to dismiss and appeal from the city court.
Emmert, C. J., and Landis, J., concur.
Achor, J., dissents with opinion in which Bobbitt, J., concurs.